Citation Nr: 0735024	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for residuals of a 
cervical cord concussion.

2.  Entitlement to service connection for joint pain and 
stiffness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
September 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which, in pertinent part, denied the issues 
currently on appeal.

The RO in Pittsburgh, Pennsylvania, currently has 
jurisdiction over the veteran's claims folder.

The record reflects that other issues were addressed by the 
December 2002 rating decision, and were included on the 
November 2004 Statement of the Case (SOC).  However, on his 
January 2005 Substantive Appeal, the veteran indicated he was 
only continuing his appeal as to the issues listed on the 
title page of this decision.  As such, these are the only 
issues over which the Board currently has jurisdiction.  See 
38 C.F.R. § 20.202.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required regarding the veteran's claim of 
service connection for joint pain and stiffness.  
Accordingly, this claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional information is required on 
his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein has 
been completed.

2.  The veteran is already service connected for a cervical 
spine disorder - residuals of craniectomy and laminectomy of 
the cervical spine.

3.  The law precludes compensating a claimant twice (or more) 
for the same symptomatology.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a 
cervical cord concussion.  38 U.S.C.A. §§ 1110, 1131, 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.14, 
4.25, 4.71a (2007); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  However, for the 
reasons detailed below, the Board finds that the veteran's 
claim of service connection for residuals of cervical cord 
concussion must be denied as a matter of law.

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Similarly, VA's General 
Counsel has held that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim, or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.

The Board further observes that even if the duty to notify 
and to assist was applicable in this case, it has been 
satisfied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  In regard to the duty to notify, the veteran 
was sent correspondence in October 2002 and November 2005 
which, taken together, addressed the requirements for a grant 
of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, supra.  With respect to the 
duty to assist, all available medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  He has also had the 
opportunity to present evidence and argument in support of 
his case, to include at the July 2007 hearing.  Moreover, he 
was accorded VA arranged medical examinations in September 
2002 and April 2004.  Accordingly, even if these duties were 
applicable, they have been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu, supra.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran essentially contends that he sustained a cervical 
cord concussion in July 1994, while on active duty, and that 
he has current residuals as a result thereof.  

The Board acknowledges that the veteran's service medical 
records include multiple entries regarding treatment of the 
cervical spine.  In pertinent part, these records confirm 
that he did sustain a cervical cord concussion in July 1994 
under the circumstances he described.  Moreover, the 
competent medical evidence reflects the veteran continues to 
have a chronic cervical spine disability.

Despite the foregoing, the Board notes the veteran is already 
service connected for a cervical spine disorder; 
specifically, residuals of craniectomy and laminectomy of the 
cervical spine.  Moreover, the record indicates that all of 
the current impairment of the cervical spine has been 
associated with the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, 
disabilities of the cervical spine are evaluated either under 
former Diagnostic Code 5290 (in effect prior to September 26, 
2003) or the current General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  Here, no competent medical evidence is of record 
which indicates that the symptomatology of the claimed 
residuals of cervical cord concussion is separate and 
distinct from that of the already service-connected residuals 
of craniectomy and laminectomy of the cervical spine.

In view of the foregoing, the Board must conclude that a 
grant of service connection for residuals of cervical cord 
concussion would be in violation of the legal prohibition 
against pyramiding, which prohibits compensating a claimant 
twice (or more) for the same symptomatology.  Consequently, 
this claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for residuals of a cervical 
cord concussion is denied.


REMAND

In addition to the general rules of service connection stated 
above, service connection may also be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more within a specified 
period.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Effective March 1, 2002, section 202 of the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 
1117 to expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The record reflects the veteran had service in Southwest Asia 
during the Persian Gulf War.  Further, the medical records 
indicate treatment for complaints of joint pain and 
stiffness.  The Board acknowledges that he is already service 
connected for craniectomy and laminectomy of the cervical 
spine, left shoulder dislocation, right shoulder dislocation, 
headaches, tendonitis of the right elbow, degenerative disc 
disease L4-5, and residuals of 5th metacarpal fracture of the 
right hand.  However, at his July 2007 hearing he contended 
that he could distinguish the pain and stiffness from these 
service-connected disabilities from that of the nonservice-
connected joint pain and stiffness he was claiming in his 
current appeal.

The Board also notes that while the October 2002 notification 
letter included information regarding service connection for 
undiagnosed illness(es), it does not appear his current joint 
pain and stiffness was ever actually adjudicated on that 
basis.  For example, the December 2002 rating denied the 
claim because the medical evidence of record failed to show 
that the disability had been clinically diagnosed.  This 
conclusion is inconsistent with the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 regarding claims of undiagnosed 
illnesses.  Moreover, neither the statutory nor regulatory 
provisions appear to have been referenced in either the 
November 2004 SOC or the Supplemental SOCs (SSOCs) in 
November 2005 or September 2006.  

In addition to the deficiencies noted in the preceding 
paragraph, the Board notes that it is not clear from the 
competent medical evidence on file whether the veteran has 
"signs" of the claimed joint pain and stiffness in the 
medical sense of objective evidence perceptible to an 
examining physician that are actually separate and distinct 
from the symptomatology associated with the already service-
connected disabilities of the cervical spine, bilateral 
shoulders, right elbow, lumbar spine, and right hand.  
However, the veteran indicated his willingness and desire at 
the July 2007 hearing for a medical examination which 
addresses the etiology of this disability.

Based on the foregoing, the Board concludes that an 
examination is required in this case for a full and fair 
adjudication of the veteran's claim.  See Colvin, 1 Vet. App. 
at 175 (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.); see also 38 C.F.R. § 3.159(c)(4) (In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.). 

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that on March 20, 2006, the Court 
promulgated a decision in the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which it held that the 
notice VA is required to provide upon receipt of an 
application for a service connection claim includes notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman was included in the September 2006 
SSOC, no letter was actually sent to the veteran which 
specifically included this information.  Since a remand is 
otherwise required for additional evidentiary development, 
the Board concludes that while on remand the veteran should 
be provided with this requisite notice.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for joint 
pain and stiffness since March 2006.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be accorded a medical 
examination to evaluate the current 
nature and etiology of his claimed joint 
pain and stiffness.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must make a finding as to 
whether there are objective findings of 
joint pain and/or stiffness that are 
separate and distinct from the already 
service-connected disabilities of the 
cervical spine, bilateral shoulders, 
right elbow, lumbar spine, and right 
hand.  If so, the examiner should render 
all appropriate diagnoses and state 
whether any diagnosed disability and/or 
unexplained complaint: (a) at least as 
likely as not (50 percent or greater 
likelihood) had its onset in service or 
is causally related to any incident of 
service; (b) is at least as likely as not 
a manifestation of an undiagnosed 
illness; and/or (c) is at least as likely 
as not a manifestation of an unexplained 
chronic multi-symptom illness.

The examiner is requested to provide a 
statement of the rationale for each 
opinion expressed.  

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that such is(are) responsive to 
and in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of whether service 
connection is warranted under the 
undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained since the last SSOC in September 2006, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


